COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-14-00254-CR


James Alvin Greene                      §    From the 97th District Court

                                        §    of Montague County (2013-0021M-CR)

v.                                      §    March 26, 2015

                                        §    Opinion by Chief Justice Livingston

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reduce

the court costs to $564.    It is ordered that the judgment of the trial court is

affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Terrie Livingston
                                       Chief Justice Terrie Livingston